DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I claims, 16-18 in the reply filed on 11/14/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. (US20130086769).
Iles et al. disclose a surface cleaning head 10 comprising: a housing 12 having a front side 24, a back side 26, a first lateral side 18 and a second lateral side 20; a brush roll 62 rotatably mounted to the housing 12 within a brush roll chamber and having a first brush roll end proximate the first lateral side 18 and a second brush roll end proximate the second lateral side 20 (shown in figs. 3 and 5); a leading roller 60 mounted to the housing 12 in front of the brush roll 62 and having a first leading roller end proximate the first lateral side 18 and a second leading roller end proximate the second lateral side 20 (shown in figs. 3 and 5); and a drive mechanism 80 including a drive motor 82 coupled to the first brush roll end for rotating the brush roll 62 via belt 90 (shown in fig.5). Iles et al. disclose coupling the brush roll 62 to the leading roll 60 on the first ends of the respective roll and not the second brush roll end of the brush roll is coupled to the second leading roller end of the leading roller 60, as claimed.
The courts have ruled, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
	
Accordingly, since the function of driving the leading roll 60 via the rotation of brush roll 62 does not change, moving the transmission belt 98 to the second ends of the roll 60 and brush roll 62 in the cleaning head 10 in Iles et al. is considered to be an obvious design choice. Claims 16,17
Moving the transmission belt 98 to the second end would cause the leading roll 60 to be centrally located between the lateral sides. Claim 18
Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US20170127896).
Carter et al. disclose a surface cleaning head 400 comprising: a housing 410 having a front side 412, a back side 414, a first lateral side 416a and a second lateral side 416b; a brush roll 422 rotatably mounted to the housing 400 within a brush roll chamber and having a first brush roll end proximate the first lateral side 416a and a second brush roll end proximate the second lateral side 416b; a leading roller 424 mounted to the housing 410 in front of the brush roll 422 and having a first leading roller end proximate the first lateral side 416a and a second leading roller end proximate the second lateral side 416b; and a drive mechanism including a drive motor 432 coupled to the first brush roll end for rotating the brush roll 422 via belt 434 (shown in fig.7). Carter et al. disclose coupling the brush roll 422 to the leading roll 424 on the first ends of the respective roll and not the second brush roll end of the brush roll is coupled to the second leading roller end of the leading roller 424, as claimed.
The courts have ruled, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Accordingly, since the function of driving the leading roll 424 via the rotation of brush roll 422 does not change, moving the transmission belt 441 to the second ends of the roll 424 and brush roll 422 in the cleaning head 400 in Carter et al. is considered to be an obvious design choice. Claims 16,17
Moving the transmission belt 441 to the second end would cause the leading roll 424 to be centrally located between the lateral sides. Claim 18

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723